Citation Nr: 0840748	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  96-15 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating on an 
extraschedular basis for service-connected chronic 
lumbosacral strain with degenerative joint disease, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The RO in Muskogee, Oklahoma has 
jurisdiction over the veteran's claims folder.

Procedural history

The veteran served on active duty in the United States Marine 
Corps from January 1967 to May 1970 and in the United States 
Army from September 1970 to June 1973.

Service connection for lumbosacral strain was initially 
granted in a July 1980 rating decision.

The present appeal stems from the above-referenced July 1994 
rating decision, which denied the veteran's claim of 
entitlement to an increased disability for service-connected 
chronic lumbosacral strain.  The veteran perfected an appeal 
of the July 1994 rating decision.  He requested personal 
hearing with a decision review officer (DRO), which was 
conducted at the Muskogee RO in May 1995.  

In September 1997, the Board issued a decision which denied 
the veteran's claim.  The veteran appealed the Board's denial 
to the United States Court of Appeals for Veterans Claims 
(hereinafter the Court, then referred to as the United States 
Court of Veterans Appeals).  In April 1998, counsel for the 
veteran and the Secretary of VA filed a Joint Motion for 
Remand requesting that the Court vacate the Board's decision 
and remand the matter to the Board for further development 
and readjudication.  An Order of the Court dated April 8, 
1998 granted the motion and vacated the Board's decision.  
The case was subsequently returned to the Board.

This case was remanded by the Board in September 1998, 
December 2001, July 2003 and December 2004 for additional 
development and readjudication.  In a decision dated April 
19, 2006, the Board denied the veteran's claim.  The veteran 
again appealed to the Court.  In May 2007, counsel for the 
veteran and the Secretary of VA filed a second Joint Motion 
for Remand for failure to discuss whether the veteran may be 
entitled to an extraschedular rating under 38 C.F.R. 
§ 3.321(b), as reflected on the title page of this decision.  
An Order of the Court dated May 25, 2007 granted the motion 
and vacated the Board's April 2006 decision.  The case was 
subsequently returned to the Board, and the Board remanded 
the claim in November 2007 for further development.  

The case was remanded again in May 2008 for noncompliance 
with the November 2007 remand instructions.  In July 2008 and 
August 2008, the RO issued supplemental statements of the 
case (SSOCs) which continued to deny the claim.  The case was 
subsequently returned to the Board.  


FINDING OF FACT

The evidence does not show that the veteran's service-
connected low back disability is so exceptional or unusual 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for assignment of a disability rating in excess 
of 40 percent on an extraschedular basis for service-
connected chronic lumbosacral strain with degenerative joint 
disease are not met.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for a low back disability on an extraschedular basis.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

The Joint Motion noted that the veteran did not contest the 
assigned schedular disability rating.  The parties asserted, 
however, that the Board had failed to address the veteran's 
potential entitlement to an increased disability rating on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b) in 
light of his receipt of SSA benefits for his service-
connected back disability.  See the May 2007 Joint Motion for 
Partial Remand, page 2.  Upon subsequent review of the 
record, the Board determined that additional information was 
required before the Board could properly readjudicate the 
decision.  

The Board's remand instructions were as follows:

Refer the veteran's increased rating claim to the Under 
Secretary for Benefits or the Director of Compensation 
and Pension Service for extraschedular consideration 
under 38 C.F.R. § 3.321(b).  Attention is invited to the 
September 2004 grant of Social Security Administration 
disability benefits solely due to the veteran's service-
connected back disorder, as well as the July 1998 VA 
physician's statement.

As will be set out in greater detail below, the Director of 
VA's Compensation and Pension Service [hereinafter "Director 
of C& P"] considered the mater of the veteran's entitlement 
to an extraschedular rating in June 2008.  The matter was 
then readjudicated in a July 2008 SSOC issued by the RO which 
denied the veteran's entitlement to an increased disability 
rating on an extraschedular basis.  

The agency of original jurisdiction has thus complied with 
the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board's April 2006 decision contained an extensive 
discussion of the requirements of the VCAA's duty to notify 
[see the Board's April 19, 2006 decision, pages 3-4.]  

The Court Order did not identify any defect in the Board's 
April 2006 decision regarding the notification provisions of 
the VCAA.  Nor did the parties or the Court itself identify 
any deficiencies with respect to VCAA notice compliance on 
the part of VA in the Joint Motion.  The reason for remand 
was the Board's failure to discuss the veteran's potential 
entitlement to an increased disability rating on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b) in 
light of his receipt of SSA benefits for his service-
connected back disability.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  In this case, neither party 
raised any concerns about the VCAA.  Nor did the Court.  The 
Board is therefore confident that if there were errors in 
terms of VCAA notice or assistance, or the Board's discussion 
thereof, this would have been brought to the Board's 
attention for the sake of judicial economy.  See also Chisem 
v. Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of 
the case" doctrine, appellate courts generally will not 
review or reconsider issues that have already been decided in 
a previous appeal of the same case].

Although the Court's May 2007 Order serves to vacate the 
Board's April 2006 denial and its legal efficacy, the Board's 
prior discussion nonetheless remains a matter of record, and 
one which was clearly provided to the veteran.  Examination 
of the now-vacated April 2006 decision reveals that the Board 
clearly articulated the VCAA's notification requirements to 
the veteran.  In other words, through the Board's April 2006 
denial, the veteran has already had an extensive advisement 
of the VCAA's duty to notify.
It is abundantly clear from pleadings to the Court, and 
statements made to the Board that the veteran and his 
attorney are fully aware of what is required under the VCAA.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]; see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) [VA has no 
further duty to notify a veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claim]. 

Since the Board's April 2006 decision, there have been two 
significant recent Court decisions concerning the VCAA 
affecting the veteran's claim which must be addressed by the 
Board.  The veteran was provided specific notice of the 
decisions in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in 
a letter from the RO dated in July 2008. 

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
veteran was provided with VCAA notice as to the Dingess and 
Vazquez decisions through the July 2008 VCAA letter and his 
claim was readjudicated in the August 2008 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Neither the veteran or his counsel 
have pointed to no prejudice resulting from the timing of the 
VCAA notice, or any other VCAA deficiency.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).
There is no indication that any relevant evidence is missing 
from the veteran's claims folder.  The Board notes that seven 
VA examinations have been obtained over the course of the 
veteran's appeal and sufficient competent medical evidence is 
of record to make a decision on this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2008).  The veteran has 
been accorded ample opportunity to present evidence and 
argument on this matter.  

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development in a 
case which has been in appellate status for over a decade 
would be a useless exercise.  Accordingly, the Board will 
proceed to a decision.

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008) [general rating considerations; 
essentials of evaluative ratings].

The VA Schedule for Rating Disabilities will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2008).

Analysis

The veteran is currently in receipt of a 40 percent schedular 
rating under the former criteria for rating spine 
disabilities, as the medical evidence of record does not 
establish the necessary neurological symptoms to allow for 
assignment of a 60 percent rating under former Diagnostic 
Code 5293.  Additionally, the veteran does not have the 
requisite periods of incapacitating episodes or separately 
compensable neurological manifestations to allow for an 
increased rating under the first revision of Diagnostic Code 
5293 or the current Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Finally, the 
evidence does not demonstrate lumbar spine ankylosis to 
warrant a rating higher than 40 percent under the General 
Formula for Rating Diseases and Injuries of the Spine.  
Therefore, the veteran is in receipt of the maximum schedular 
rating available for his service-connected low back 
disability, or 40 percent.

The Joint Motion did not itself identify any aspect of the 
veteran's low back disability which could be deemed to be 
exceptional or unusual, nor did it even suggest that such was 
the case.  The parties merely asserted that the Board failed 
to discuss the veteran's potential entitlement to an 
increased disability rating on an extraschedular basis 
pursuant to 38 C.F.R. § 3.321(b) in light of his receipt of 
SSA benefits for his service-connected back disability.  

The evidence in the claims folder unquestionably shows that 
the veteran's service-connected low back disability has an 
adverse impact of his employability.  However, this alone is 
not sufficient to warrant the assignment of an extraschedular 
rating, which is premised on an exceptional or unusual 
disability picture.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Indeed, 38 C.F.R. § 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Thus, in order for an extraschedular rating to be assigned 
there must be something in addition, such as "marked 
interference with employment," which takes the case out of 
the norm.  

As discussed above, in an effort to fully follow the Court's 
direction the Board referred the matter for initial 
extraschedular consideration by the Director of C & P, as the 
Board may not consider this matter in the first instance.  In 
June 2008, the Director of C & P responded that assignment of 
an extraschedular disability rating was not warranted.  After 
reviewing the pertinent medical evidence of record, to 
include the September 2004 determination by SSA that the 
veteran was disabled due to his service-connected back 
disability, the Director of C & P concluded that:

No unusual or exceptional disability pattern has 
been demonstrated that would render application of 
the regular rating criteria as impractical. . . 
The symptomatology associated with the service-
connected low back disability - pain, loss of 
motion, neurological involvement - are clearly 
contemplated within the applicable rating criteria 
for disorders of the spine under 38 C.F.R. 
§ 4.71a.  Furthermore, the 40 percent evaluation 
assigned for the service-connected low back 
disability adequately reflects the functional loss 
and economic impairment attributed to the 
symptomatology associated with the service-
connected low back disability.   

See the June 26, 2008 Director of C & P's report, page 
4.

The Board is not necessarily bound by the findings of the 
Director of C & P.  
See 38 U.S.C.A. § 7104(a) ["The Board shall be bound in its 
decisions by the regulations of the Department, instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department."]  Accordingly, the 
Director of C & P's report will be considered along with the 
additional evidence of record in determining whether the 
veteran is entitled to an extraschedular disability rating 
under 38 C.F.R. § 3.321(b).
The Court has provided recent guidance on addressing 
entitlement to an extraschedular rating in Thun v. Peake, 22 
Vet. App. 111 (2008).  In Thun, the Court found that there is 
a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Although this matter has already been referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration, the Board notes that based upon 
the record the criteria set out in Thun for such referral 
would not be met.  

Specifically, the claim fails the first criteria, as there is 
no evidence showing such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Neither the veteran nor 
his attorney has identified any factors that may be 
considered to be exceptional or unusual with respect to the 
service-connected low back disability, and the Board has been 
similarly unsuccessful.  The veteran has presented for VA 
examinations in March 1993, May 1994, August 1995, December 
1998, May 2002, April 2004 and May 2005; not one of the 
examiners indicated that the service-connected low back 
disability was out of the ordinary clinically, and as 
detailed above the Director of the Compensation and Pension 
service specifically found in the June 2008 report that the 
veteran's disability picture was not exceptional.  Further, 
there is no indication in the private examination reports, in 
the VA outpatient records or the SSA evaluations dated in 
April 2004 or June 2004 that the veteran's low back presented 
an exceptional disability picture.  Accordingly, the first 
criterion of Thun has not been met.

The second Thun criterion is also not met.  In this case, the 
schedular evaluation does contemplate the level of disability 
and symptomatology shown by the veteran.  Specifically, the 
veteran's examination results clearly show that his back 
symptomatology, which consists mostly of pain and limitation 
of motion with some neurological problems, is specifically 
contemplated in a 40 percent disability rating under former 
Diagnostic Codes 5292, 5293 and 5295, as well as current 
Diagnostic Codes 5237 and 5243.  There is no evidence of more 
severe symptomatology, specifically neurological symptoms, 
incapacitating episodes or ankylosis, to warrant a higher 
schedular rating.  There is no evidence that the veteran is 
occupationally impaired because of his service-connected back 
beyond the level contemplated in the assigned disability 
rating.  See Moyer and Van Hoose, both supra.  Therefore, the 
Board agrees with the finding of the Director of C & P that 
there is no reason to determine whether the veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  See 
Thun, supra.  

Turning to the third Thun inquiry, based on the foregoing the 
Board notes that there is no finding that the rating schedule 
is inadequate.  However, for the sake of completeness, the 
Board will also briefly address the third Thun element.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide in the alternative].  

Assuming for the sake of argument that the rating schedule 
was inadequate to evaluate the veteran's disability picture, 
prior to a referral for extraschedular evaluation, there must 
also be a finding of marked interference in employment or 
frequent hospitalization.  There is no indication of frequent 
hospitalization due to the service-connected back disability.  
The veteran specifically denied any hospitalizations during 
his May 1994 and August 1995 VA examinations, and there is no 
indication that he has ever been hospitalized since that time 
due to his service-connected back disability, let alone 
frequent hospitalization as is necessary for assignment of an 
extraschedular rating.  

With respect to marked interference in employment, as set out 
above, the evidence does not reflect marked interference with 
employment due to the service-connected low back disability 
that is not contemplated in the schedular criteria.  The 
record reflects that the veteran formerly worked as a mail 
clerk at the Muskogee RO.  During a personal hearing at the 
RO in May 1995, he testified that his position required him 
to take mail throughout the building on a cart, and that he 
had to stop two or three times a day in order to rest due to 
pain in his back and legs.  See the May 1995 RO hearing 
transcript, page 3.  During a subsequent VA examination in 
December 1998, the veteran reported that "they won't let me 
do much in the mail room" because of his severe back 
symptoms. He stopped working in 1999.  There is no indication 
in the record that he had been disciplined or lost his job 
because of his back disability; indeed, he stated in a 
January 1999 VA outpatient record that he was getting ready 
to retire due to his back and post traumatic stress disorder 
(PTSD).  

Though the veteran argues that his service-connected back 
disability interferes with everything in his daily life, to 
include a marked interference with employment, the evidence 
does not demonstrate that his daily life was impacted in a 
way to warrant extraschedular evaluation.  Cf. Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  The veteran is in 
receipt of a 40 percent evaluation which contemplates 
occupational impairment as discussed above.  Indeed, the 
veteran indicated that he was cleaning his pool and 
completing yard work in VA outpatient records dated in August 
2002 and September 2002, tasks which seem as strenuous on the 
back as any duties the veteran may have had while employed as 
a mail clerk.  As such, the level of disability is consistent 
with the regular schedular evaluation.

The Board is of course aware that the Social Security 
Administration (SSA) determined that the veteran was disabled 
due to "disorders of the back" as a primary diagnosis and 
sciatica as a secondary diagnosis as of January 30, 1999.  VA 
is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, 
while a SSA decision is not controlling for purposes of VA 
adjudication, it is "pertinent" to a veteran's claim.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993); see also 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [holding 
that VA's duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
benefits].  Thus, although the SSA's determination is not 
necessarily dispositive of the veteran's claim, it is 
evidence which must be considered.

The evidence considered by SSA in determining the veteran was 
unemployable includes two examinations conducted by SSA in 
April 2004 and June 2004, in which there were no range of 
motion studies of the lumbar spine conducted "since there 
was significant risk of fall secondary to unstable lower 
extremities."  The veteran evidenced gait problems and used 
braces and crutches to ambulate.  Physical examination 
revealed no spinal abnormality or sensory loss, and "very 
minimal" paraspinal muscle spasm.  With the exception of the 
presence of muscle spasm, these findings are in conformity 
with contemporaneous VA examination reports dated in April 
2004 and May 2005, which demonstrated no significant spine 
abnormalities upon X-ray and some loss of lumbar spine 
motion.  No neurological deficit was identified.  Dr. S.R.F. 
also made similar findings in August 2004.  

The reasons for SSA's conclusion that the veteran was 
unemployable due to "disorders of the back" are unclear.  
Though SSA likely relied on its own April 2004 and June 2004 
examination reports in rendering its conclusion, such 
findings are no different than those made by VA examiners and 
private physician S.R.F. which indicate that the veteran's 
low back problems, though certainly severe, would not cause 
any unusual employment impairment that would not be 
contemplated in the regular schedular criteria.  

The entirety of the medical evidence of record indicates that 
while employment may be made more difficult by the veteran's 
back disability, this alone does not present an exceptional 
or unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  The 
average impairment in earning capacity resulting from the 
service-connected low back disability is specifically 
contemplated in the 40 percent rating which is currently 
assigned.  
See 38 C.F.R. § 4.1 (2008); see also Moyer and Van Hoose, 
both supra.

The Board therefore finds that the SSA determination is not 
dispositive in this case.  See Collier, supra.

In the absence of evidence which makes the regular schedular 
criteria inapplicable, the assignment of an extraschedular 
rating is unwarranted.  Accordingly, for the reasons and 
bases set out above, the Board finds that the evidence does 
not support the proposition that the veteran's back 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2008).  


ORDER

Entitlement to a disability rating in excess of 40 percent on 
an extraschedular basis for service-connected scar chronic 
lumbosacral strain with degenerative joint disease is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


